UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K/A Amendment No. 1 xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 30, 2008 or, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 Benihana Inc. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida 33166 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 593-0770 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, par value $.10 per share NASDAQ Global Market Class A Common Stock, par value $.10 per share NASDAQ Global Market Preferred Share Purchase Right Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox As of June 30, 2008, 6,118,164 shares of Common Stock and 9,161,236 shares of Class A Common Stock were outstanding.As of October 12, 2007, the aggregate market value of common equity held by non-affiliates was $237,101,000based on the closing price of the Common Stock and Class A Common Stock on such date. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE Benihana Inc. (the “Company”) hereby amends its Annual Report on Form 10-K for the fiscal year ended March 30, 2008, which was filed on June 13, 2008, to include Items 10, 11, 12, 13, 14 and 15. PART III Item 10.Directors and Executive Officers of the Company Below is a list of the names and ages of the directors and executive officers of the Company as of June 30, 2008, indicating their position with the Company and their principal occupation during the past five years and prior thereto where applicable. J. RONALD CASTELL Director since 2005 Class I Director Age 70 In 2004, Mr. Castell formed ReelRon LLC, a marketing consulting firm serving clients such as Huizenga Holdings, Inc., Centryx Corp., Southern Audio Video and Breakaway Films. From 1995 through 2004, Mr. Castell served as Senior Vice President of
